Brown, President.
The count was upon an account stated for 600 dollars,without a bill of particulars. The evidence excluded was to prove an account stated for 500 dollars. TJnder the ruling in the case of Minor vs. Minor, 8 Grat., 1, it was properly excluded as irrelevant to the issue under the pleadings as they were.
No motion was made nor leave asked to amend the pleadings to meet the proof befofe verdict, nor was the court asked to direct the jury to find the facts,- as provided by the statute Code, 1860, sec. 7, p. 732.
After verdict, without objection, it was too late to make the action of the court in excluding evidence irrelevant to the issue under the pleadings, and not objected to at the time, a ground for setting aside the verdict and awarding a new trial.
I think, therefore, the judgment should be affirmed, with costs to the defendant in error.
The other judges concurred.
J UBGMENT AFFIRMED.